Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This office action is responsive to the amendment filed on 1/21/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 7, 12, 16, 18, 24, 29, 33, 35 has/have been amended;
Claim(s) 5-6, 22-23 is/are cancelled;
Claim(s) 36-38 is/are new;
Claim(s) 1-4, 7-21, 24-38 is/are is/are presently pending.
Claim(s) 1-4, 7-21, 24-38 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.
The amendment(s) to the claim(s) and Applicant’s remarks on p. 14-16 is sufficient to overcome the 35 U.S.C. 101 rejection(s) from the previous office action.
Applicant’s remarks p. 17 is persuasive. The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 1, 18, 35 when taken as a whole, comprising, in addition to the other recited claim elements, wherein determining whether the user is in a stressed state based on the heart rate, the HRV, and the respiration rate comprises determining a mathematical model for the user, causing the heart rate, the HRV, and the respiration rate to be used 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN T KUO/Primary Examiner, Art Unit 3792